662 S.E.2d 557 (2008)
NORTH CAROLINA DEPARTMENT OF CORRECTION, Theodis Beck, Secretary of the North Carolina Department of Correction, in his official capacity, and Gerald J. Branker, Warden of Central Prison, in his official capacity
v.
NORTH CAROLINA MEDICAL BOARD.
No. 51PA08.
Supreme Court of North Carolina.
April 29, 2008.
Thomas J. Pitman, Special Deputy Attorney General, Joseph Finarelli, Assistant Attorney General, for Dept. of Correction, et al.
Thomas W. Mansfield, Brian L. Blankenship, D. Todd Brosius, for Medical Board.

ORDER
Upon consideration of the petition for discretionary review as to additional issues, filed by Defendant on the 18th day of February 2008 in this matter pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Allowed by order of the Court in conference this the 29th day of April 2008."
Accordingly, the new brief of the Defendant shall be filed with this Court not more than 30 days from the date of certification of this order.